                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   GREG ADKISSON, et al.,                   )
             Plaintiffs,                    )
   v.                                       )   No.: 3:13-CV-505-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )         Lead Case Consolidated with
                                            )
   KEVIN THOMPSON, et al.,                  )
             Plaintiffs,                    )
   v.                                       )   No.: 3:13-CV-666-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )         as consolidated with
                                            )
   JOE CUNNINGHAM, et al.,                  )
             Plaintiffs,                    )
   v.                                       )   No.: 3:14-CV-20-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   BILL ROSE,                               )
             Plaintiff,                     )
   v.                                       )   No.: 3:15-CV-17-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   CRAIG WILKINSON, et al.,                 )
             Plaintiffs,                    )
   v.                                       )   No.: 3:15-CV-274-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
             Defendant.                     )
                                            )
                                            )
   ANGIE SHELTON, as wife and next of       )
   Kin on behalf of Mike Shelton, et al.,   )
                 Plaintiffs,                )
   v.                                       )   No.: 3:15-CV-420-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,          )
                 Defendant.                 )
                                            )




Case 3:16-cv-00635-TAV-HBG Document 245 Filed 05/16/19 Page 1 of 3 PageID #: 11975
   JOHNNY CHURCH,                                     )
             Plaintiff,                               )
   v.                                                 )     No.: 3:15-CV-460-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                    )
             Defendant.                               )
                                                      )
                                                      )
   DONALD R. VANGUILDER, JR.,                         )
              Plaintiff,                              )
   v.                                                 )     No.: 3:15-CV-462-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                    )
              Defendant.                              )
                                                      )
                                                      )
   JUDY IVENS, as sister and next of kin,             )
   on behalf of JEAN NANCE, deceased,                 )
                 Plaintiff,                           )
   v.                                                 )      No.: 3:16-CV-635-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                    )
                 Defendant.                           )
                                                      )
                                                      )
   PAUL RANDY FARROW,                                 )
             Plaintiff,                               )
   v.                                                 )       No.: 3:16-CV-636-TAV-HBG
   JACOBS ENGINEERING GROUP, INC.,                    )
             Defendant.                               )
                                                      )

                                 MEMORANDUM AND ORDER

          This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

   and Standing Order 13-02.

          Now before the Court is the parties’ Joint Motion for Extension of Time for Mediation

   [Doc. 472 in Adkisson, 3:13-CV-505; Doc. 455 in Thompson, 3:13-CV-666; Doc. 435 in

   Cunningham, 3:14-CV-20; Doc. 367 in Rose, 3:15-CV-17; Doc. 375 in Wilkinson, 3:15-CV-274;

   Doc. 356 in Shelton, 3:15-CV-420; Doc. 355 in Church, 3:15-CV-460; Doc. 359 in Vanguilder,

   3:15-CV-462; Doc. 243 in Ivens, 3:16-CV-635; and Doc. 239 in Farrow, 3:16-CV-636], filed on


                                                  2

Case 3:16-cv-00635-TAV-HBG Document 245 Filed 05/16/19 Page 2 of 3 PageID #: 11976
   May 10, 2019.1

           Previously, on January 18, 2019, the Court found that this litigation is one that could benefit

   from mediation, and ordered the parties to mediate the case within one hundred fifty (150) days of

   the entry of the Order. [Doc. 459 at 5]. On March 22, 2019, the Court approved the appointment

   of Daniel J. Balhoff to serve as a mediator in the present case. [Doc. 466].

           In the present motion, the parties seek an extension of the time for mediation and propose

   that the deadline for mediation be extended from June 17, 2019 until August 16, 2019. [Doc. 472

   at 2]. The motion states that mediation has currently been set by the parties for May 30–31, 2019,

   but the parties and the mediator have agreed to postpone these dates if the joint motion is granted.

           Accordingly, for good cause shown, the Joint Motion for Extension of Time for Mediation

   [Doc. 472] is GRANTED. Within ten (10) days following the conclusion of the mediation, the

   mediator SHALL file a report with the Court stating the outcome of the mediation, as

   contemplated by Local Rule 16.4(m). If the parties are unable to completely resolve this litigation

   pursuant to mediation, they SHALL report to the Court, along with any updates to their Phase II

   trial proposals, within ten (10) days following the conclusion of the mediation, or by August 27,

   2019.

                  IT IS SO ORDERED.

                                                  ENTER:



                                                  United States Magistrate Judge




           1
          Unless otherwise indicated, citations to the record refer to the docket entries in Adkisson,
   3:13-CV-505.
                                                     3

Case 3:16-cv-00635-TAV-HBG Document 245 Filed 05/16/19 Page 3 of 3 PageID #: 11977
